Citation Nr: 0019583	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  93-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the RO in 
Buffalo, New York.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD.

2.  The veteran perfected an appeal of the RO's decision.

3.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that if a claimant perfects an 
appeal to the Board of an adverse determination with regard 
to his entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. §§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).              

In the present case, the record shows that the RO denied 
service connection for PTSD.  The veteran perfected an appeal 
of the RO's decision, and the Board remanded the matter to 
the RO for further development in February 1996.  The case 
was thereafter returned to the Board in February 2000, and 
the veteran's representative completed a brief on appeal on 
June 2, 2000.  Unfortunately, however, the veteran died on 
June [redacted], 2000, before the Board had an opportunity to 
adjudicate his appeal.  Under applicable law, outlined above, 
his death operates to deprive the Board of jurisdiction to 
proceed to the merits of his appeal.  The appeal must 
therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

